OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, on November 12, 1958 and, at all *138times mentioned herein, maintained an office for the practice of law at 90 Main Street, Mount Morris, New York. A petition filed by the Grievance Committee of the Seventh Judicial District charges respondent with violating the Disciplinary Rules of the Code of Professional Responsibility. The uncontroverted allegations in the petition establish that on November 22, 1982 respondent received from his clients a check in the amount of $4,683.16 to be used to settle an overpayment of Social Security benefits which they had received. Respondent deposited the check in his attorney’s account at Security Trust Company. Review of respondent’s bank statements for the next six years indicates that respondent used those funds for various purposes and that on several occasions the account was either overdrawn or well below the amount representing his clients’ funds. Moreover, in response to his clients’ inquiries, respondent misinformed them by telling them that he was continuing to negotiate a settlement with the Social Security Administration. Only after respondent learned of his clients’ complaint to petitioner did he forward the overpayment in settlement of the claim and reimburse his clients for interest that their funds would have accumulated in an interest-bearing account.
Respondent is guilty of violating this Department’s Rules (22 NYCRR 1022.5 [a], [b]) and the Code of Professional Responsibility (DR 9-102 [A], [B]). He has accepted full responsibility for his actions and fully cooperated with the Grievance Committee investigation. During his 30 years of practice, respondent served as Village and Town Justice as well as Town Attorney, all without serious complaint. Considering all of the circumstances, including other facts raised in mitigation, we conclude that respondent should be suspended from the practice of law for a period of two years and until further order of this court.
Dillon, P. J., Callahan, Denman, Doerr and Green, JJ., concur.
Order of suspension entered.